Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A (fig. 7A-7B, claims 1, 2 and 5) in the reply filed on 05/24/2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Long (GB 2086670 A).
Regarding claim 1, Long at fig. 2, 3A and 4-5 discloses a probe head of a probe card, the probe head comprising:
an upper guide plate [51] having an upper guide hole [hole for 38, fig. 7];
a lower guide plate [42] having a lower guide hole [hole for 38, fig. 7];
an intermediate guide plate [40] having an intermediate guide hole [48], and provided between the upper guide plate and the lower guide plate [as shown]; and
a guide member [54, fig. 4] provided at a side of the intermediate guide plate [40],
wherein the intermediate guide plate is limited in movement by the guide member [54 is receives 40/21 and align them].
Regarding claim 2, Long at fig. 4 discloses probe head of claim 1, wherein the guide member has a 'U’ shape [fig. 4], and is provided on each of all side surfaces of the intermediate guide plate except for one side surface.
Regarding claim 5, Long at fig. 2, 3A and 4-5 discloses probe card, comprising:
a space transformer [36] having a probe connection pad [end of 34] electrically connected to each of a plurality of probes [38]; and a probe head [21 and 54 as an example] provided below the space transformer [36], wherein the probe head comprises: an upper guide plate [51] having an upper guide hole; a lower guide plate [42] having a lower guide hole; an intermediate guide plate [40] having an intermediate guide hole, and provided between the upper guide plate and the lower guide plate; and,
a guide member [54] provided at a side of the intermediate guide plate, and wherein the intermediate guide plate is limited in movement by the guide member.

Claim(s) 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomoaki et al. (EP 2492929 A1), hereafter Tomoaki.
Regarding claim 1, Tomoaki at fig. 8-9, see annotated figs. below discloses all the elements of a probe head of a probe card, the probe head comprising:
an upper guide plate having an upper guide hole;
a lower guide plate having a lower guide hole;
an intermediate guide plate having an intermediate guide hole, and provided between the upper guide plate and the lower guide plate [as shown]; and
a guide member provided at a side of the intermediate guide plate,
wherein the intermediate guide plate is limited in movement by the guide member.

    PNG
    media_image1.png
    444
    919
    media_image1.png
    Greyscale

Regarding claim 5, Tomoaki at fig. 8-9, see annotated figs. above discloses all the elements of a probe card, comprising:
a space transformer having a probe connection pad electrically connected to each of a plurality of probes; and a probe head provided below the space transformer, wherein the probe head comprises: an upper guide plate having an upper guide hole; a lower guide plate having a lower guide hole; an intermediate guide plate having an intermediate guide hole, and provided between the upper guide plate and the lower guide plate; and,
a guide member provided at a side of the intermediate guide plate, and wherein the intermediate guide plate is limited in movement by the guide member.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PATEL whose telephone number is (571)272-1968. The examiner can normally be reached 8:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PARESH PATEL/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        



May 27, 2022